PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice *60of Claim and respondent's Answer.
Claimant seeks $228.50 for taxes that she was overcharged when she obtained a West Virginia license plate for her 1992 Toyota Camry on August 15,2006. Claimant alleges that she should not have been charged for these taxes since the vehicle was purchased in West Virginia.
In its Answer, respondent admits the validity of the claim in the sum of $162.50, rather than in the amount of $228.50. Although the respondent states that its policy is to not provide refunds after six (6) months, it acknowledges that the claimant should not have been overcharged for the taxes. In claimant’s reply to respondent’s Answer, the claimant admits that the amount of taxes that she was overcharged on August 15, 2006 was in fact $162.50.
Accordingly, the Court makes an award to claimant in the amount of $162.50.
Award of $162.50.